Citation Nr: 0030466	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a chronic acquired 
disorder manifested by pneumonia.

2.  Entitlement to service connection for a chronic acquired 
disorder manifested by a positive tuberculosis (TB) Tine skin 
test.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1961 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for pneumonia and positive TB Tine skin 
test.

The RO affirmed the previously denied claims of entitlement 
to service connection for pneumonia and positive TB Tine skin 
test in July 2000.

In addition, in July 2000 the RO granted entitlement to 
service connection for peptic ulcer disease with hiatal 
hernia, gastroesophageal reflux disorder and gastritis with 
assignment of a 10 percent evaluation.  A notice of 
disagreement has not been filed, and this claim is not 
considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997). 

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  During service in January 1973 the veteran was treated on 
one occasion for right middle lobe pneumonia.

3.  There was no further reference to this disorder in 
service to include at separation, nor has such disorder or 
residuals thereof been shown post service.

4.  During service the veteran had a positive reaction to the 
TB Tine skin test in May and July 1976; however, he was never 
diagnosed with TB, a disorder not shown by the evidence of 
record.

5.  Post service medical records fail to demonstrate that the 
veteran has a current disability resulting from the in-
service reported pneumonia or the in-service reported 
positive reactions to the TB Tine skin test.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by pneumonia was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000);  38 C.F.R. 
§ 3.303 (2000).

2.  A chronic acquired disorder with a positive TB Tine skin 
test as a manifestation thereof was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107;  38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1973 the veteran was diagnosed with right middle 
lobe (RML) pneumonia.  In an April 1973 follow-up visit for 
his treatment for pneumonia, examination revealed clear lungs 
and the diagnosis was pneumonia resolved.

In July 1974 the veteran was placed on the Tuberculosis 
Contact Converter Registry.  Medical records indicated that 
his brother had TB when the veteran was age 1 or 2, and a 
person in his battalion was diagnosed with TB.  The veteran 
was administered the Tine test which revealed positive 
findings.  He was prescribed isoniazid (INH).  Chest x-ray 
results were negative.


In December 1974 the veteran complained of cough and malaise 
of 3 days duration.  It was noted that he had a history of a 
positive TB Tine skin test.  It was also noted that he was 
started on INH, but had taken the medication infrequently.  
He had not taken this medication for the previous 3 weeks.  
Physical examination revealed clear lungs.  The diagnosis was 
probable early viral upper respiratory infection (URI).

In January 1975 the veteran was diagnosed with pharyngitis 
and strep throat was to be ruled out.  On examination his 
chest was clear.  In July 1975 he reported that he had 
coughing, sore throat and running nose.  Upon examination it 
was indicated that his chest was clear.

A medical record dated in March 1976 indicated that the 
veteran had been placed on INH in July 1974, but due to 
difficulty with medical follow-up when in Korea, he stopped 
taking the medication.  Chest x-ray in March 1976 revealed 
the lung fields were clear.  Chest x-ray in February 1977 was 
negative.  A periodic examination in April 1977 revealed 
normal lungs and chest.

In August 1978 the veteran reported having a productive cough 
of rusty brown sputum.  The diagnosis shows pneumonia.  Chest 
x-ray revealed no significant abnormalities.  Normal lungs 
and chest were shown on examination in October 1984.

At the time of his retirement examination in April 1990 his 
lungs and chest were clear to auscultation.  Chest x-ray 
indicated there was no radiologic evidence of any significant 
abnormality.

In February 1996 the veteran filed a claim, in pertinent 
part, for service connection for pneumonia and positive TB 
skin test.  He contended that pneumonia was contracted in 
service in 1973 and a positive TB skin test was noted in 
1974.  


In March 1996 the RO denied the veteran's claims.

Examination of the chest in March 1996 by a private physician 
revealed the veteran's lungs were clear to auscultation.

In June 1996 the veteran filed a timely notice of 
disagreement with the RO's March 1996 denial, and a 
substantive appeal.  In his appeal document he contended that 
since contracting pneumonia, he had developed a cough, a 
constant cold and fluid in his lungs.

VA conducted a medical examination of the veteran in May 
1997.  During the examination he reported that he was 
hospitalized for one week with pneumonia while in the 
military.  The examiner noted that the veteran had a minimal 
early morning cough productive of clear sputum.  On 
examination his lungs were clear to auscultation.  The 
diagnoses were, pneumonia as claimed by the veteran in 
military service, no significant pulmonary complaints and no 
recurrence of pneumonia.  X-ray of the chest in May 1997 
showed the veteran had clear lungs and pleural spaces. 


Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  



As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

 (1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

ake a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131(West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

After a review of the record it appears that the RO has taken 
reasonable efforts to secure all pertinent records identified 
by the veteran in this claim, including VA and private 
medical records.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

In the instant case, the medical evidence of record fails to 
establish that the veteran currently suffers from pneumonia 
or a resultant disease related to a positive TB Tine skin 
test.  Although there is a record of treatment in service for 
pneumonia, there is no record following service of permanent 
residuals or a chronic disability subject to service 
connection.  Examination in March 1996 showed the veteran's 
lungs were clear to auscultation.  In addition, a VA examiner 
in May 1997 clearly stated that there was no recurrence of 
pneumonia.  Furthermore, the chest x-ray showed the lungs and 
pleural spaces were clear.


Moreover, there has been no demonstration, diagnosis, or 
other showing of a chronic and disabling disorder as a result 
of a positive TB Tine skin test reported in service.  As 
noted above, the veteran's lungs and pleural spaces were 
clear on examination in May 1997.  

A comprehensive review of the veteran's entire medical record 
discloses no clinical findings or diagnoses of any disorder 
indicative of disability as a result of a positive TB Tine 
skin test.  In particular, the Board notes that a positive TB 
Tine skin test does not constitute a disability under the 
regulation.  

In order to satisfy the requirements of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  

The Court has held, that in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claims of entitlement to service connection for 
chronic acquired disorders manifested by pneumonia or a 
positive TB Tine skin test must be denied

Furthermore, the Court has held in Savage v. Gober, 10 Vet. 
App. 488 (1997), that the "continuity of symptomatology" 
provision of 38 C.F.R. 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  See Savage, supra.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and post- service 
symptomatology, unless such a relationship is one to which a 
lay person's observation is competent.

The veteran stated that since having pneumonia in the 
service, he has developed a cough and a constant cold and 
fluid in his lungs.  To the extent the veteran has indicated 
continuity of symptomatology, the Board notes that his 
claimed disorders are not subject to lay observation.  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999) the 
Court stated that the holding in Savage does not eliminate 
the requirement of medical nexus evidence when a claimant 
alleges continuity of symptomatology.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the claimed current condition and the 
putative continuous symptomatology.  Here, a medical nexus 
has not been provided as there has been no diagnosis that the 
veteran suffers from pneumonia or residuals thereof or a 
disease as a result of positive TB Tine skin test.

As was noted above, the veteran has submitted no medical 
evidence that he currently has the claimed disorders.  His 
claims are predicated on the basis of his own lay opinion.  
His opinion, standing alone, is insufficient to establish the 
presence of chronic disorders related to the in-service 
pneumonia episode and reported exposure to TB during his 
military service.  There is no evidence that he is a medical 
professional.  Therefore, he lacks the expertise to render a 
medical opinion with respect to provision of a diagnosis 
and/or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, the medical evidence of record fails to show that 
the veteran has chronic acquired disorders manifested by in-
service reported pneumonia and disease resulting from a 
positive in-service TB Tine skin test as defined by the 
applicable regulations.  If the evidence of record cannot 
show a present disability, there can be no valid claim for 
compensation for the claimed disabilities.  See Brammer, 
supra 

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claims of entitlement to 
service connection for chronic acquired disorders manifested 
by pneumonia and a positive TB Tine skin test, and therefore 
his claims must be denied.  


ORDER

Entitlement to service connection for a chronic acquired 
disorder manifested by pneumonia is denied.

Entitlement to service connection for a chronic acquired 
disorder with a positive TB Tine skin test as a manifestation 
thereof is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


